                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    MICHAEL D’AMORE, et al.,                                Case No. 2:18-CV-1990 JCM (VCF)
                 8                                            Plaintiff(s),                     ORDER
                 9               v.
               10     CAESARS ENTERPRISE SERVICES,
                      LLC, et al.,
               11
                                                           Defendant(s).
               12
               13
                             Presently before the court is defendant Caesars Enterprise Services, LLC’s (“Caesars”)
               14
                      motion to dismiss. (ECF No. 13). Plaintiffs Michael D’Amore, Adam Bycina, and Richard
               15
                      D’Hondt (collectively “plaintiffs”) filed a response (ECF No. 32), to which Caesars replied (ECF
               16
                      No. 33).
               17
                             Also before the court is Caesars’ motion for leave to file an amended motion to dismiss
               18
                      and reply in support of its motion to dismiss. (ECF No. 45). Plaintiffs did not file a response and
               19
                      the time to do so has passed.
               20
                             Plaintiffs bring forth the putative class action challenging Caesars’ practice of declining
               21
                      overtime pay to table game service supervisors prior to October 2016. (ECF No. 1). Caesars filed
               22
                      a motion to dismiss and motion for leave to amend on November 26, 2018, and February 13, 2019,
               23
                      respectively. (ECF Nos. 13, 45). On March 5, 2019, plaintiffs filed an amended complaint and
               24
                      Caesars subsequently filed a motion to dismiss the amended complaint. (ECF Nos. 50, 52).
               25
                             Because the motion to dismiss the amended complaint and related filings fully brief the
               26
                      relevant issues in this case, the court will dismiss without prejudice Caesars’ motion to dismiss the
               27
                      original complaint and motion for leave to amend.
               28

James C. Mahan
U.S. District Judge
                1            Accordingly,
                2            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Caesars’ motion to
                3     dismiss (ECF No. 13) be, and the same hereby is, DENIED without prejudice.
                4            IT IS FURTHER ORDERED that Caesars’ motion for leave to amend (ECF No. 45) be,
                5     and the same hereby is, DENIED without prejudice.
                6            DATED May 13, 2019.
                7                                               __________________________________________
                                                                UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                               -2-
